Citation Nr: 1018399	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  08-19 859	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for neuropathy of the 
upper extremities.

2.  Entitlement to service connection for neuropathy of the 
lower extremities.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to March 1969.  
His awards and decorations include the Purple Heart medal and 
the Combat Infantryman's badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine, from an August 2005 rating decision by the RO 
in New York, New York, and from a July 2007 rating decision 
by the RO in Cleveland, Ohio.  Currently, it is the New York 
RO which retains jurisdiction over the case.  The Veteran 
testified at a Board hearing held at that RO in December 
2009. 

The January 2005 rating decision denied service connection 
for neuropathy of the feet.  In June 2005 and August 2005, 
the RO obtained additional and material evidence, in the form 
of VA treatment records suggesting a link between the 
service-connected diabetes and the lower extremity 
neuropathy.  At that point, VA was obligated to consider that 
evidence in accordance with 38 C.F.R. § 3.156(b) and the 
rating action could not become final until that evidence was 
so considered.  See Muehl v. West, 13 Vet App 159 (1999) 
(RO's receipt of 38 C.F.R. § 3.156(b)-compliant evidence 
abates the finality of a prior decision on a claim and tolls 
the time for filing an appeal until a new decision has been 
issued).  VA did consider the evidence in August 2005, at 
which time VA denied service connection for peripheral 
neuropathy of both upper and lower extremities.  In March 
2006, the Disabled American Veterans (DAV) attempted to 
submit a notice of disagreement on the Veteran's behalf, but 
VA determined that the referenced organization was not the 
Veteran's recognized representative at the time.  
Nevertheless, accompanying the DAV's statement was additional 
evidence, comprised of private treatment records suggesting 
the onset of diabetes prior to the onset of the neuropathy at 
issue, which was clearly material to the claim.  Again, VA 
was required to consider this evidence before the rating 
actions became final, and did so in May 2006.  In September 
2006, VA obtained VA treatment records which provided 
additional and material evidence in connection with the 
neuropathy claims, but once again, this required VA to 
consider this evidence before finality attached to the denial 
of service connection; the RO did so in July 2007.  The 
Veteran thereafter timely filed a notice of disagreement and 
substantive appeal.

In light of the above, the Board finds that neither the 
January 2005 nor the August 2005 rating actions became final.  
The issues before the Board are therefore as listed on the 
title page.

The issues of entitlement to service connection for 
neuropathy of the upper extremities and entitlement to a TDIU 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDING OF FACT

Neuropathy of the right and left lower extremities was caused 
by service-connected disability.  



CONCLUSION OF LAW

Neuropathy of the right and left lower extremities was 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2009). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2009), 
VA has certain duties to notify and assist the Veteran in his 
appeal.  This would normally also extend to issuing the 
Veteran a supplemental statement of the case addressing a May 
2009 VA clinic entry pertaining to the peripheral neuropathy 
of the lower extremities.  However, given the favorable 
actions taken hereinbelow, further discussion explaining how 
VA complied with those laws is unnecessary.  The Board notes 
in passing that the RO advised the Veteran in September 2006 
of the information and evidence necessary to substantiate the 
initial rating assigned and the effective date for the grant 
of service connection in the event his claims were 
successful.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
incurrence of an organic disease of the nervous system during 
wartime service may be presumed if manifested to a 
compensable degree within one year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

The Board notes that VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 
2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310).  The new regulation appears to place additional 
evidentiary burdens on claimants seeking service connection 
based on aggravation; specifically, in terms of establishing 
a baseline level of disability for the non-service-connected 
condition prior to the aggravation.  Because the new law 
appears more restrictive than the old, and because the 
appellant's appeal was already pending when the new 
provisions were promulgated, the Board will consider this 
appeal under the law in effect prior to October 10, 2006.  
See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
(new regulations cannot be applied to pending claims if they 
have impermissibly retroactive effects). 

Private and VA treatment records for the period from 1997 
through 2009 show that since 1997, the Veteran's fasting 
glucose has been considered high.  The records document 
treatment for diagnosed diabetes at least since 2001.  
Entries for 2002 show that the Veteran reported experiencing 
progressive problems with his lower extremities since 1997.  
Physical examination disclosed the presence of sensory 
problems in both lower extremities, as well as decreased 
reflexes.  The records note that his peripheral neuropathy 
was of unclear etiology.  Subsequent records show he 
continued to report sensory changes in his legs which were 
described as a peripheral polyneuropathy of unknown etiology.  
Diagnostic studies were not able to establish an etiology for 
the neuropathy.  Beginning in December 2004, the clinicians 
attributed the peripheral neuropathy to diabetes.  In a May 
2009 entry, the Veteran's treating VA neurologist concluded 
that, in view of the clear evidence of developing diabetes in 
1997, and considering that no other etiology had been 
discovered to explain the neuropathy, it was more likely than 
not that the neuropathy is a diabetic neuropathy.

During a November 2004 VA neurologic examination, the Veteran 
reported a six-year history of numbness, tingling and burning 
in the feet, as well as progressive unsteadiness with 
walking.  The examiner noted that a past diagnostic study 
revealed a peripheral polyneuropathy that was more sensory in 
nature and both demyelinating and axonal.  The examiner noted 
that clinicians were unable to identify an etiology for the 
symptoms.  The examiner also noted that in the past year, the 
Veteran had been documented as being hyperglycemic and having 
a positive glucose tolerance test.  Physical examination 
disclosed the presence of decreased sensation in the feet, as 
well as decreased deep tendon reflexes.  The examiner 
diagnosed the Veteran as having peripheral neuropathy of 
unclear etiology.  He concluded that given the appearance of 
diabetes several years after the onset of the neuropathic 
symptoms, the diabetes was not the cause of the peripheral 
neuropathy.

On file is the report of an April 2005 VA examination, and a 
May 2005 opinion by a VA physician.  The April 2005 examiner 
noted that the Veteran reported tingling sensations in his 
lower extremities, and that the Veteran had been diagnosed 
with diabetes.  The examiner concluded that the Veteran had 
peripheral neuropathy likely from diabetes.  In the May 2005 
opinion, the physician indicated that the Veteran's 
peripheral neuropathy was secondary to the diabetes.

In an August 2005 opinion, a VA physician who reviewed the 
examination reports of record concluded that the peripheral 
neuropathy was not related to diabetes because the symptoms 
predated the diagnosis of diabetes.

At his December 2009 Board hearing, the Veteran testified 
that he had been considered at least pre-diabetic since 1997. 

In this case, the evidence supportive of the claim consists 
of the multiple opinions of treating VA clinicians, and of 
the April 2005 and May 2005 physicians, that the neuropathy 
is diabetic in origin.  These opinions were reached after 
efforts to determine the origin of the neuropathy affecting 
both legs failed to find any reasonable etiology other than 
diabetes.  The Board notes that the records now show the 
Veteran had elevated glucose readings since 1997, supporting 
the opinion of the May 2009 clinician.

The evidence against the claim consists of the opinions of 
the November 2004 examiner and August 2005 VA physician.  
Both opinions were based, however, on the understanding that 
the Veteran's diabetes originated after the onset of the 
neuropathy.  Neither opinion took into account the evidence 
suggesting the opposite.  

Resolving reasonable doubt in the Veteran's favor, the Board 
finds that the Veteran's neuropathy of the right and left 
lower extremities was caused by his service-connected 
diabetes.  In light of the evidence that the diabetes did in 
fact originate prior to the onset of the neuropathy, or at 
least contemporaneous with the symptoms, and the May 2009 
opinion linking the neuropathy to diabetes, the Board finds 
that the evidence is in equipoise.  Consequently, service 
connection for neuropathy of the lower extremities is 
warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Entitlement to service connection for neuropathy of both 
lower extremities is granted.


REMAND

As discussed in the previous section, service connection is 
warranted for neuropathy of the lower extremities based on 
the entries in the Veteran's clinical records indicating 
that, given the absence of any other clear etiology for the 
disorders, the disorders likely are due to the service-
connected diabetes mellitus.

The same would appear to be true if the Veteran had 
neuropathy affecting his upper extremities, but from the 
Board's review of the evidence, it is far from clear whether 
this is the case.  Even where the clinical entries mention 
upper extremity complaints, the primary focus of those 
entries is on the lower extremities, and the diagnosis of 
peripheral neuropathy does not indicate whether it includes 
the upper extremities.  The same is true as to the VA 
examinations of records.  The May 2009 VA neurologist clearly 
only referred to the lower extremities in offering his 
opinion.  The Board notes that the clinical records do 
suggest the possibility of other causes for the Veteran's 
upper extremity symptoms, including carpal tunnel syndrome in 
the right arm.  

Given the above, the Board finds that a VA examination of the 
upper extremities is necessary to determine whether the 
Veteran in fact has neuropathy, and whether any such 
neuropathy is related to the service-connected diabetes 
mellitus.

The Veteran contends that his service-connected disabilities, 
alone or in combination, render him unable to obtain or 
maintain gainful employment.  His service connected disorders 
include residuals of prostate cancer, evaluated as 100 
percent disabling; posttraumatic stress disorder (PTSD), 
evaluated as 70 percent disabling; Type II diabetes mellitus, 
evaluated as 20 percent disabling; residuals of left ankle 
sprain evaluated as 10 percent disabling, and erectile 
dysfunction, evaluated as noncompensably disabling.

As discussed in the prior section, service connection has 
been granted for neuropathy of the right and left lower 
extremities.  The RO is responsible for assigning the initial 
ratings for those disorders, and those initial ratings 
potentially could impact on the TDIU claim, particularly as 
the record shows that in September 2009, the RO proposed to 
reduce the evaluation assigned the residuals of prostate 
cancer to 20 percent.  The Board also notes that the record 
contains medical opinions indicating that the Veteran's 
peripheral neuropathy is primarily responsible for his 
unemployment.  The Board consequently finds that further 
action on the TDIU claim should be delayed pending further 
actions by the RO.

The record also shows that the Veteran is receiving 
disability benefits from the Social Security Administration 
(SSA).  At his December 2009 hearing, he indicated that the 
benefits were based on the presence of peripheral neuropathy 
in his extremities.  Any records for the Veteran in the 
possession of the SSA are clearly relevant to the remaining 
issues on appeal, and should be obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should attempt to obtain a 
copy of any SSA decision awarding 
disability benefits for the Veteran, 
copies of all medical records upon which 
any such SSA disability benefit award or 
denial was based, and a copy of any 
medical records associated with any 
subsequent disability determinations by 
the SSA for the Veteran.

2.  After completing the above action, 
the Veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any neuropathy of 
the upper extremities.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed.  With 
respect to any neuropathy of the right 
and/or left upper extremity identified, 
the examiner must opine whether it is at 
least as likely as not that such 
disorder(s) is(are) etiologically related 
to the Veteran's period of service or 
was(were) manifest within one year of his 
discharge, or whether the neuropathy was 
caused or chronically worsened by 
service-connected disability (including 
diabetes mellitus).  If peripheral 
neuropathy is diagnosed, the examiner 
should indicate whether such neuropathy 
is classifiable as acute or subacute in 
nature.  The rationale for any opinions 
offered should be provided.  The claims 
folders must be made available to the 
examiner for proper review of the medical 
history.

3.  Thereafter, the Veteran should be 
afforded a VA examination to determine 
the impact of his service-connected 
disorders on his employability.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  
The examiner should provide an opinion as 
to whether the Veteran's service-
connected disabilities, alone or in 
combination, render him unable to obtain 
or maintain substantially gainful 
employment.  The rationale for any 
opinions offered should be provided.  The 
claims folders must be made available to 
the examiner for proper review of the 
medical history.

4.  The RO should then readjudicate the 
issues remaining on appeal.  If the 
benefits sought on appeal are not granted 
in full the RO must issue a supplemental 
statement of the case, and provide the 
appellant and his representative an 
opportunity to respond. 

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


